U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2008 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Diamond I, Inc. (Exact name of registrant as specified in its charter) DELAWARE 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8733 Siegen Lane, Suite 309, Baton Rouge, LA 70810 (Address of principal executive offices, including zip code) (225) 341-4004 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of November 17, 2008, there were 464,016,707 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page Diamond I, Inc. Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited), and December 31, 2007 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2008 (unaudited) and 2007 (unaudited), and the Period from June 17, 2003 (Inception), Through September 30, 2008 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 (unaudited) and 2007 (unaudited), and the Period from June 17, 2003 (Inception), Through September 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 8 DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2008, and December 31, 2007 9/30/08 unaudited 12/31/07 ASSETS Current assets Cash $ $294 Total current assets 294 Equipment - net of accumulated depreciation of $102,115 and $100,911, respectively 1,204 Total assets $ $1,498 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $12,877 $4,500 Accrued expenses 110,919 293,032 Short-term payable - third party 30,400 30,400 Short-term note payable - related party 23,340 41,640 Accrued interest - shareholders 10,093 7,582 Dividend payable on preferred stock 127,500 112,500 Total current liabilities 315,129 489,654 Commitments Stockholders’ equity (deficit) Series A Convertible Preferred Stock, $.001 par value, 50,000,000 shares authorized, 500,000 and -0- Series A shares issued and outstanding 500 Common stock, $.001 par value; 700,000,000 shares authorized, 464,016,707 and 342,016,707 shares issued and outstanding 464,017 342,017 Subscription receivable (128,000) (128,000) Additional paid-in capital 30,292,658 29,873,158 Deficit accumulated during the development stage (30,943,804) (30,575,831) Total stockholders’ (deficit) (315,129) (488,156) Total liabilities and stockholders’ equity (deficit) $ $1,498 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended Septmber 30, 2008 and 2007, and the Period from June 17, 2003 (Inception), Through September 30, 2008 Three Months Ended September 30, Nine Months Ended September 30, (2008) (unaudited) 2007 (unaudited) 2008 (unaudited) 2007 (unaudited) Inception through 9/30/2008 (unaudited) Revenues $ $10,784 Internet access costs (32,850) Gross profit (loss) (22,066) OPERATING EXPENSES Professional and consulting fees 107,000 36,100 128,000 285,300 4,311,672 Compensation expense 42,887 75,000 198,887 232,200 5,381,663 Depreciation and amortization 31,455 1,204 110,086 298,680 Impairment loss 17,473,096 General and administrative (excluding professional and consulting fees, compensation expense, depreciation and impairment loss) 37,081 1,808 37,370 2,053 3,424,675 Total operating expenses 186,968 144,363 365,461 629,639 30,889,786 LOSS FROM OPERATIONS (186,968) (144,363) (365,461) (629,639) (30,091,852) OTHER INCOME (EXPENSE) (837) (2,511) (837) (31,951) NET LOSS $(187,805) $(144,363) (367,972) (630,476) $(30,943,803) Deemed dividend on preferred stock $ $() $() $() $(165,442) Cumulative preferred dividends (7,500) (15,000) (22,500) (127,500) Net Loss Charged to Common Shareholders $(187,805) $(151,863) $(382,972) $(652,976) $(31,236,745) Net loss applicable to common shareholders Basic and diluted $(0.00) $(0.00) $(0.00) $(0.00) Weighted average number of shares outstanding Basic and diluted 450,394,485 324,883,374 380,046,335 310,385,439 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Nine Months Ended Septmber 30, 2008 (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Subscription Receivable Deficit Accumulated During the Development Stage Total Balance, December 31, 2007 500,000 $500 342,016,707 $342,017 $29,873,158 $(128,000) $(30,575,831) $(488,156) Dividend payable on preferred stock (7,500) (7,500) Net loss (77,265) (77,265) Balance, March 31, 2008 500,000 $500 342,016,707 $342,017 $29,865,658 $(128,000) $(30,653,096) $(572,921) Stock issued for bonuses 3,000,000 3,000 3,000 6,000 Stock issued for services 9,000,000 9,000 9,000 18,000 Dividend payable on preferred stock (7,500) (7,500) Net loss (102,903) (102,903) Balance, June 30, 2008 500,000 $500 354,016,707 $354,017 $29,870,158 $(128,000) $(30,755,999) $(659,324) Cancellation of preferred stock (500,000) (500) 500 Stock issued for preferred stock 25,000,000 25,000 (25,000) The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Nine Months Ended Septmber 30, 2008 (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Subscription Receivable Deficit Accumulated During the Development Stage Total Stock issued for accrued salary 30,000,000 30,000 345,000 375,000 Stock issued for consulting services 35,000,000 35,000 72,000 107,000 Stock issued for cash 20,000,000 20,000 30,000 50,000 Net loss (187,805) (187,805) Balance, September 30, 2008 $ 464,016,707 $464,017 $30,292,658 $(128,000) $(30,943,804) $(315,129) The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2008 and 2007, and the Period from June 17, 2003 (Inception), Through September 30, 2008 Nine Months Ended September 30, (2008) (unaudited) 2007 (unaudited) Inception Through 9/30/08 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(367,972) $(630,476) $(30,943,803) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization 1,204 110,086 298,680 Stock issued for services and bonuses 131,000 288,998 8,407,698 Stock issued in payment of accrued salary 375,000 375,000 Impairment loss and write-down of assets 17,473,096 Warrant expense 2,200,389 Donated capital, officers’ salaries 279,808 Loss on debt extinguishment 23,000 Changes in assets and liabilities: Accrued expenses (182,113) 189,839 110,919 Accrued interest 2,511 10,093 Accounts payable 8,376 30,400 12,876 CASH FLOWS USED IN OPERATING ACTIVITIES (31,994) (11,153) (1,752,244) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (102,116) CASH FLOWS USED IN INVESTING ACTIVITIES (102,116) The accompanying notes are an integral part of these statements. Nine Months Ended September 30, (2008) (unaudited) 2007 (unaudited) Inception Through 9/30/08 (unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of related party advances (18,300) (77,300) Proceeds from related party advances 100,640 Sale of preferred stock and warrants 500,000 Proceeds from exercise of warrants 742,400 Shareholder contributions to capital 2,220 5,220 Contract party contributions to capital Proceeds from short term payable 55,400 Sale of common stock, net 50,000 10,000 528,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 31,700 12,220 1,854,360 NET CHANGE IN CASH (294) 1,067 Cash, beginning of period 294 35 Cash, end of period $ $1,102 $ Supplemental information: Income taxes paid $ $ $ Interest paid $ $ $ Non-cash Investing and Financing Activities: Cumulative dividends on preferred stock $15,000 $22,500 $127,500 Stock issued in acquisition $ $ $16,687,627 Stock issued for wi-fi hotspots $ $ $120,900 Warrants issued for patent $ $ $485,133 Stock issued for software $ $ $376,000 Stock issued for payment of note payable $ $ $25,000 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (unaudited) Note 1. Basis of Presentation The condensed consolidated balance sheet as of September 30, 2008, the statement of revenues and expenses for the three months and nine months ended September 30, 2008 and 2007, and the period from inception (June 17, 2003) through September 30, 2008, the statement of stockholders’ equity (deficit) for the nine months ended September 30, 2008, and the statement of cash flows for the nine months ended September 30, 2008 and 2007, and the period from inception (June 17, 2003) through September 30, 2008, have been prepared by Diamond I, Inc. (together with its subsidiaries, “Diamond I”) without audit. In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations and cash flows of Diamond I at September 30, 2008, and for all other periods presented, have been made. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the Securities and Exchange Commission’s rules for interim reporting. Accordingly, these financial statements should be read in conjunction with the financial statements and accompanying notes thereto in Diamond I’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007. Note 2. Going Concern Diamond I has incurred losses totaling $30,943,803 through September 30, 2008, and had limited working capital at September 30, 2008. Because of these conditions, Diamond I will require additional working capital to continue operations and develop the business. Diamond I intends to raise additional working capital either through private placements, public offerings and/or bank financing. There are no assurances that Diamond I will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements, public offerings and/or bank financing necessary to support Diamond I’s working capital requirements. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient, Diamond I will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to Diamond I. If adequate working capital is not available Diamond I may not continue its operations or execute its business plan. These conditions raise substantial doubt about Diamond I's ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should Diamond I be unable to continue as a going concern. Note 3. Capital Stock Stock for Services, Salary and Bonuses During the first nine months of 2008, Diamond I issued a total of 44,000,000 shares of common stock to consultants, of which 8,000,000 shares were issued to a director of Diamond I in his role as a consultant and 36,000,000 shares were issued to third parties, for services, resulting in $125,000 in non-cash compensation expense included in professional and consulting fees in the accompanying statement of revenues and expenses. During the first nine months of 2007, Diamond I issued a total of 22,640,000 shares of common stock to third-party consultants for services, resulting in $284,798 in non-cash compensation expense included in professional and consulting fees in the accompanying statement of revenues and expenses. During the first nine months of 2008, Diamond I issued a total of 3,000,000 shares of common stock valued at $6,000 as bonuses to certain of its directors. During the first nine months of 2007, Diamond I issued a total of 200,000 shares of common stock valued at $4,200 as bonuses to certain of its directors. During the first nine months of 2008, Diamond I issued a total of 30,000,000 shares of common stock in payment of $375,000 in accrued and unpaid salaries of two of its officers. During the first nine months of 2007, Diamond I issued a total of 16,162,951 shares of common stock in payment of $339,422 in accrued and unpaid salaries of two of its officers. Diamond I measured the transactions at the respective dates of issuance at the then-quoted market price. There are no performance commitments or penalties for non-performance, therefore Diamond I recorded the expense at the date of issuance. Note 4. Sale of Common Stock In July 2008, Diamond I sold 20,000,000 shares of its common stock in a private offering to unrelated third parties for $50,000 in cash. Note 5. Purchase of Preferred Stock In July 2008, Diamond I purchased all 500,000 shares of its then-outstanding Series A preferred stock, by the issuance of 25,000,000 shares of its common stock. Note 6. U.S. BioFuels Exchange, LLC (“US-BX”) Diamond I has established an Internet site, www.us-bx.com, on which it intends to establish the US-BX, a new biofuels marketplace. The web site has been completed, mock trading has begun and live, real-time trading of biofuels will begin in the near future. Diamond I will derive revenues from transaction fees charged with respect to each trade on the US-BX. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. General References to “us”, “we” and “our” include our subsidiaries, Diamond I Technology, Inc. and U.S. BioFuels Exchange, LLC, unless otherwise indicated. Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, events that deprive us of the services of our president and largest shareholder, David Loflin, whether we are able to obtain adequate capital with which to pursue our full business plan; and other uncertainties, all of which are difficult to predict and many of which are beyond our control. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Current Business Activities Until June 2008, we actively pursued the development of our online casinos that we designed to produce revenues by click-through advertising. We also had conducted, until June 2008, wireless gaming and oil and gas business development activities. Our wireless gaming and oil and gas endeavors lacked needed capital and we had determined to pursue these business opportunities only at such time as we obtain the capital necessary to do so. Our strategy to derive click-through advertising revenues from our online casinos appears to have been capable of success, following the launch of IslandBlueCasino.net and VegasBetLive.com. However, following the addition of Thomas Gray to our board of directors, it was determined that we would pursue Mr. Gray’s vision of an online biofuels exchange, rather than to continue to pursue our other business interests. In June 2008, we announced that our company would pursue the establishment of the U.S. BioFuels Exchange (the “US-BX”). The US-BX We have established an Internet site, www.US-BX.com. We are nearly ready to launch this new biofuels marketplace. The US-BX is designed to bring to the presently chaotic biofuels marketplace an orderly and efficient matching of producers and other sellers with buyers, using the Internet, in a manner similar to the model currently employed by eBay.com. The US-BX is expected to open for trading in December 2008. Because the US-BX is a new venture, there is no assurance that it will be successful. The US-BX is to be the first and only Internet marketplace for all current and future biofuels and biofuel products, which include biodiesel (in all of its forms) and ethanol. Biofuel producers and other sellers will list their biofuel quantities and desired pricing directly on the US-BX web site. Then, buyers will buy or bid on these listed biofuel quantities. It is intended that the US-BX will charge a fee on every transaction between sellers and buyers. The US-BX expects that it will, in the long-term, assist in bringing market order to a large, fast-growing and chaotic marketplace, by offering a venue that will facilitate national pricing, among other things, for biofuels and biofuel products. The US-BX will be dynamic. Biofuels producers and other sellers will be able to update, in real time, their available quantities, as well as pricing, as often as desired. Through a private offering of securities, we were able to obtain $50,000 for the establishment of the US-BX, which amount is adequate to complete the design and software engineering of the US-BX web site and to begin the marketing of the online biofuels exchange. Critical Accounting Policies While we believe that the factors considered provide a meaningful basis for the accounting policies applied in the preparation of the consolidated financial statements, we cannot guarantee that our estimates and assumptions will be accurate. If such estimates and assumptions prove to be inaccurate, we may be required to make adjustments to these estimates in future periods. Revenue Recognition. We charge our customers service fees for Internet access and recognize the revenue in the month the services are provided. Litigation and Tax Assessments. Should we become involved in lawsuits, we intend to assess the likelihood of any adverse judgments or outcomes of any of these matters as well as the potential range of probable losses. A determination of the amount of accrual required, if any, for these contingencies will be made after careful analysis of each matter. The required accrual may change from time to time, due to new developments in any matter or changes in approach (such as a change in settlement strategy) in dealing with these matters. Additionally, in the future, we may become engaged in various tax audits by federal and state governmental authorities incidental to our business activities. We anticipate that we will record reserves for any estimated probable losses for any such proceeding. Stock-Based Compensation. We account for stock-based compensation based on the provisions of Statement of Financial Accounting Standards No. 123. In December 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 123 (Revised 2004), Share-Based Payment, (FAS-123R). This statement replaces FAS-123, Accounting for Stock-Based Compensation, supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FAS-95, Statement of Cash Flows. FAS-123R requires companies to apply a fair-value-based measurement method in accounting for share-based payment transactions with employees and to record compensation cost for all stock awards granted after the required effective date and for awards modified, repurchased or cancelled after that date. The scope of FAS-123R encompasses a wide range of share-based compensation arrangements, including share options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. FAS-123R was effective for us on January 1, 2006. New Accounting Pronouncements. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 is effective January 1, 2008. We do not believe this statement will adversely impact our financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 applies to all entities and is effective for fiscal years beginning after November 15, 2007. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”), which establishes principles and requirements for how the acquirer shall recognize and measure in its financial statements the identifiable assets acquired, liabilities assumed, any noncontrolling interest in the acquiree and goodwill acquired in a business combination. SFAS No. 141(R) is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company is currently assessing the potential impact that the adoption of SFAS No. 141(R) will have on its financial position and results of operations. Results of Operations Three Months Ended September 30, 2008, vs. Three Months Ended September 30, 2007. Revenues. We did not generate any revenues during either the 2008 or the 2007 three month period ended September 30. During the 2008 period, we began to pursue the development of the US-BX. The US-BX web site has been substantially completed and we expect that “live” biofuels trading will begin during December 2008. We cannot predict the level of revenues we will derive from the US-BX. Expenses. Our operating expenses during the three months ended September 30, 2008, were $186,968, up from $144,363 for the prior year’s three month period. Our non-cash operating expenses, which include stock issued for services and for bonuses, accrued salaries and depreciation and amortization, totalled $149,887 and $67,555, for the three month periods, respectively. In addition, in the current period, we issued a total of 30,000,000 shares in payment of $375,000 in accrued salary to two of our officers. First Nine Months 2008 vs. First Nine Months 2007 Revenues. We generated no revenues during the First Nine Months 2008. We did not have any revenue during the Nine Months of 2007. We expect that the US-BX will begin to derive revenues from operations during the fourth quarter of 2008. However, there is no assurance that this will be the case. Further, if the US-BX does begin to produce revenues from operations, we cannot predict the amount of revenues. Expenses. Our operating expenses during the First Nine Months 2008 were $365,461 compared to $629,639 for the First Nine Months 2007. Our non-cash operating expenses, which include stock issued for services, accrued salaries and depreciation and amortization, totalled $328,091 for the First Nine Months 2008 compared to $399,084 for the First Nine Months 2007. Until we obtain sufficient operating capital, it can be expected that we will issue shares of our common stock to third-parties in payment of services rendered on our behalf. Financial Condition We have incurred losses from inception of $30,943,803 and we have lacked adequate capital with which to accomplish our business objectives. At September 30, 2008, we had a working capital deficit of $315,129 and we remain substantially illiquid. In August 2008, we obtained $50,000, pursuant to a private offering. $40,000 of these funds is to be applied to the establishment of the US-BX, while the remaining $10,000 is to be used for working capital. Our Capital Needs We believe that our current level of operations can be maintained for the next twelve months. We anticipate our capital needs will be met through the sale of shares for cash, exercise of options and issuance of shares for services. However, to achieve our complete business plan for the US-BX, we must obtain an additional $200,000. To date, we have not received a commitment for additional capital in any amount and we cannot assure you that we will be able to obtain any additional capital. Should we fail to obtain such financing, our plan of business would likely be unsuccessful and we may be forced to cease operations. Capital Expenditures During the First Nine Months 2008 and the First Nine Months 2007, we made no our capital expenditures. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4T. Controls and Procedures. Evaluation of Controls and Procedures As of September 30, 2008, an evaluation was performed by our President and Acting Chief Financial Officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on that evaluation, our management, including our President and Acting Chief Financial Officer, concluded that our disclosure controls and procedures were not effective as of September 30, 2008. Our evaluation identified deficiencies related to the accuracy and completeness of our accounting records and disclosures resulting in substantial adjustments identified by our independent auditors. These deficiencies are due to the limited resources currently available to the company. Management is making efforts to utilize its resources more effectively to eliminate these deficiencies until the company is able to obtain sufficient funds for business development, including improvements in internal controls and procedures. There have been no significant changes in our internal controls or in other factors that could significantly affect internal controls subsequent to September 30, 2008. Management’s Assessment of Internal Controls Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act. Our management assessed the effectiveness of our internal control over financial reporting as of September 30, 2008, using the framework set forth in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon this assessment, our management concluded that, as of September 30, 2008, our internal control over financial reporting was not effective. Due to our lack of capital, our management determined that our control environment, risk assessment functions, control activities, information and communication functions and monitoring systems were not effective. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not currently involved in any legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to our shareholders, during the three months ended September 30 2008. Item 5. Other Information. None. Item 6. Exhibits. Exhibit No. Description 31.1 * Certification of Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(b) 31.2 * Certification of Chief Accounting Officer required by Rule 13a-14(a) or Rule 15d-14(b) 32.1 * Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 32.1 * Certification of Chief Accounting Officer Pursuant to 18 U.S.C. Section 1350 * filed herewith. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: November 19, 2008. DIAMOND I, INC. By: /s/ DAVID LOFLIN David Loflin President and Acting Chief Financial Officer
